--------------------------------------------------------------------------------





	NUMBER 13-18-00321-CR

	COURT OF APPEALS

	THIRTEENTH DISTRICT OF TEXAS

	CORPUS CHRISTI - EDINBURG



ORLANDO CAMPOS,	Appellant,

	v.

THE STATE OF TEXAS,	Appellee.



	On appeal from the 156th District Court
	of Bee County, Texas.



	ORDER 
	
	Before Chief Justice Contreras and Justices Benavides and Longoria
	Order Per Curiam
      
      
      Appellant, Orlando Campos appearing pro se, appeals the trial court's order dated May 29, 2018 denying his post-conviction motion for forensic DNA testing under Chapter 64 of the Texas Code of Criminal Procedure.  See Tex. Code Crim. Proc. Ann. arts. 64.01-.05.  Pro se appellant's brief was due on April 8, 2019.  On April 30, 2019, the Clerk of the Court notified appellant that the brief had not been filed and requested a response concerning the failure to file the brief within ten days.  Appellant failed to respond or file a brief and this Court abated the appeal and remanded the cause to the trial court for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate Procedure.  
      On June 13, 2019, the trial court held a hearing and made findings that appellant desires to prosecute his appeal, the Thirteenth Court of Appeals has the correct mailing address for appellant, and correspondence and orders have been properly sent to appellant at his mailing address.  The trial court recommended this Court consider appellant's brief when filed and further recommended that the appeal be dismissed with prejudice if appellant fails to file his brief within ten days.  
      Appellant is hereby ORDERED to file the appellate brief with this Court on or before July 15, 2019.  NO FURTHER EXTENSIONS WILL BE GRANTED IN THIS MATTER.  If appellant fails to file the brief within the foregoing specified period of time, the Court will consider the appeal without briefs.  See Tex. R. App. P. 37.3(c), 38.8(b)(4).  
      It is so ORDERED.
      
      
			PER CURIAM
      



Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
21st day of June, 2019.